Exhibit 10.1

 

THIRD AMENDMENT TO LEASING AGREEMENT

 

 

THIS THIRD AMENDMENT TO LEASING AGREEMENT (“Third Amendment”), dated for
reference purposes only as of this 4th day of October, 2017, by and between PRIM
1801 ROCKVILLE PIKE, LLC, a Delaware limited liability company (“Landlord”) and
LEARNING TREE INTERNATIONAL USA, INC., a Delaware corporation (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, GE Investment Realty Partners I, Limited Partnership, Landlord’s
predecessor in interest, and Tenant entered into that certain Leasing Agreement
dated May 1, 1997 (the “Original Lease”), as amended by that certain First
Amendment to Leasing Agreement dated February 22, 2007 (the “First Amendment”),
and as further amended by that certain Second Amendment to Leasing Agreement
dated July 31, 2012 (the “Second Amendment”)(the Original Lease, the First
Amendment and the Second Amendment are collectively referred to herein as the
“Lease”) pursuant to which Tenant leased those certain premises on the second
(2nd) floor of the building located at 1801 Rockville Pike, Rockville, Maryland
(the “Building”), said premises containing Twenty-Five Thousand Nine Hundred
Seventy Six (25,976) rentable square feet designated as Suite 200 (the “Existing
Premises”);

 

WHEREAS, the Term of the Lease is scheduled to expire on October 31, 2017; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to (i) decrease the
square footage of the Existing Premises, (ii) extend the Term of the Lease, and
(iii) amend certain other terms and conditions of the Lease as herein provided.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to the following:

 

1.     Recitals. The recitals set forth above are incorporated herein by this
reference with the same force and effect as if fully set forth hereinafter.

 

2.     Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Lease. From and after the date hereof,
the Lease and this Third Amendment shall be known collectively as the “Lease”.

 

3.     Premises.

 

a.     Effective on the Third Amendment Renewal Date (as defined in Paragraph 4
below), the rentable area of the Premises as set forth in Section 1.01 of the
Lease, as amended, shall be further amended to decrease the Existing Premises by
approximately Eighteen Thousand Nine Hundred Sixty-Five (18,965) rentable square
feet of space (the “Third Amendment Surrender Space”) to Seven Thousand Eleven
(7,011) rentable square feet (the "Third Amendment Reduced Premises") as shown
on Exhibit A-2 attached hereto.

 

1

--------------------------------------------------------------------------------

 

 

b.     On or before the Third Amendment Renewal Date, Tenant shall surrender the
Third Amendment Surrender Space to Landlord in accordance with Section 21.01 of
the Lease (collectively, the “Tenant’s Surrender Obligations”) and, subject to
those provisions contained in the Lease which by their terms specifically
survive the expiration or earlier termination of the Lease, the Lease shall
terminate with respect to the Third Amendment Surrender Space, effective on the
Third Amendment Renewal Date, and neither Landlord nor Tenant shall have any
further liability under the Lease with respect to the Third Amendment Surrender
Space only from and after the Third Amendment Renewal Date. After the Third
Amendment Renewal Date, Tenant shall, within five (5) days after Landlord’s
request, complete and execute the letter attached hereto as Exhibit C and
deliver it to Landlord.

 

c.     From and after the Third Amendment Renewal Date, except as otherwise
provided herein, all references in the Lease to the Premises shall refer to the
Third Amendment Reduced Premises.

 

4.     Term. The Term of the Lease is hereby extended for a period of two (2)
years and four (4) months commencing on November 1, 2017 (the “Third Amendment
Renewal Date”) and expiring on February 29, 2020 (inclusive, the “Third
Amendment Renewal Term”), unless sooner terminated pursuant to the provisions of
the Lease or hereof.

 

5.     Basic Rent. Commencing on the Third Amendment Renewal Date and continuing
throughout the Third Amendment Renewal Term, Tenant shall pay Basic Rent with
respect to the Third Amendment Reduced Premises at the times and in the manner
set forth in Article 3 of the Lease in accordance with the following schedule:

 

Period

Annual Basic Rent

Monthly Basic Rent

11/01/17 – 10/31/18*

$227,857.56

$18,988.13

11/01/18 – 10/31/19

$234,693.24

$19,557.77

11/01/19 – 02/29/20

$241,734.00

$20,144.50

 

* Notwithstanding anything to the contrary contained in the Lease or herein,
Landlord has agreed to waive the Basic Rent payable by Tenant hereunder for the
first two (2) full calendar months of the Third Amendment Renewal Term (i.e.,
November 1, 2017 through December 31, 2017) (the “Third Amendment Rent Abatement
Period”) in the amount of Eighteen Thousand Nine Hundred Eighty-Eight and 13/100
Dollars ($18,988.13) per month (the “Third Amendment Abated Rent”). The total
Third Amendment Abated Rent pursuant to this provision shall be Thirty-Seven
Thousand Nine Hundred Seventy-Six and 26/100 Dollars ($37,976.26). No other
amounts due to Landlord under the Lease shall be abated, except as expressly
provided otherwise in another provision of the Lease. In the event Tenant
commits a default as defined in Section 19.01 of the Lease during the Third
Amendment Rent Abatement Period, which continues beyond any applicable notice
and cure period provided in the Lease, Tenant shall not be entitled thereafter
to receive any remaining portion of the Third Amendment Abated Rent. In the
event Tenant commits a default under the Lease which continues beyond the
expiration of any applicable notice and cure period set forth in the Lease,
which default results in the termination of the Lease by Landlord pursuant to
its remedies set forth therein, then the portion of the Third Amendment Abated
Rent that Landlord has so conditionally waived remaining unamortized as of the
effective date of termination (using a straight-line amortization period over
the Third Amendment Renewal Term) shall be due and payable by Tenant to Landlord
in accordance with the terms and conditions set forth in Section 19.01 of the
Lease. At the expiration of the Third Amendment Renewal Term, the Third
Amendment Abated Rent shall be fully amortized. If the Lease expires in
accordance with its terms, and does not terminate as a result of a default by
Tenant, Landlord agrees to permanently waive the Rent it has conditionally
waived.

 

2

--------------------------------------------------------------------------------

 

 

6.     Tenant’s Pro Rata Share. Notwithstanding anything in the Lease to the
contrary, effective as of the Third Amendment Renewal Date, Tenant’s pro rata
share of increases in Operating Expenses shall be 3.87% and the Tenant’s pro
rata share of increases in Real Estate Taxes shall be 3.87%.

 

7.     Base Year; Additional Rent.

 

a.     Effective as of the Third Amendment Renewal Date, notwithstanding
anything to the contrary set forth in the Lease, the term “Base Year” shall mean
the calendar year 2017, the term “Base Real Estate Taxes” shall mean Real Estate
Taxes for the Base Year, and the term “Real Estate Tax Year” shall refer to each
calendar year after the Base Year.

 

b.     Tenant shall not have any obligation to pay Tenant’s pro rata share of
increases in Operating Expenses or Tenant’s pro rata share of increases in Real
Estate Taxes for the period commencing on the Third Amendment Renewal Date and
continuing through the last day of the twelfth (12th) full consecutive month
following the Third Amendment Renewal Date. Commencing on the first day of the
thirteenth (13th) full calendar month following the Third Amendment Renewal Date
and continuing throughout the remainder of the Third Amendment Renewal Term,
Tenant shall resume payments of Tenant’s pro rata share of increases in
Operating Expenses and Tenant’s pro rata share of increases in Real Estate
Taxes.

 

8.     Parking. Effective as of the Third Amendment Renewal Date, the first
three sentences of Section 30.01 of the Lease, as amended by Paragraph 12 of the
First Amendment, shall be deleted in their entireties, and the following shall
be inserted in lieu thereof:

 

“During the Third Amendment Renewal Term, while Tenant is occupying the Premises
and is not in default under the terms of this Lease, Tenant shall have the right
to utilize 3.8 parking spaces in the Building’s parking garage per 1,000
rentable square feet of the Premises, subject to reasonable rules and
regulations promulgated from time to time by Landlord. Tenant may use such
spaces on a daily or monthly basis. As of the Third Amendment Renewal Date, the
monthly and daily parking rates shall be $85.00 and $7.00 per space
respectively, which rates shall be subject to increases from time to time during
the Third Amendment Renewal Term.”

 

9.     Signage. Within ninety (90) days after Tenant’s receipt of written notice
from Landlord, Tenant shall, at Tenant’s sole cost and expense, remove all of
Tenant’s signage located on the exterior of the Building. In the event that
Tenant does not receive written notice from Landlord to remove all of Tenant’s
signage located on the exterior of the Building during the Third Amendment
Renewal Term, then Tenant shall, at Tenant’s sole cost and expense, remove such
signage upon the expiration of the Third Amendment Renewal Term. Tenant shall
restore any damage to the Building or the Project caused by the removal of such
signage at Tenant’s sole cost and expense.

 

3

--------------------------------------------------------------------------------

 

 

10.     Tenant Improvements.

 

a.     Tenant acknowledges that Landlord has met its obligations, if any, to
construct tenant improvements for the Existing Premises and to construct
improvements to the Base Building pursuant to the Lease, including, without
limitation, Paragraph 10 of the Second Amendment, Paragraph 11 of the Second
Amendment, Schedule 1-A attached to the Second Amendment, Schedule 1-B attached
to the Second Amendment and Schedule 2 attached to the Second Amendment. Tenant
hereby agrees to accept the Existing Premises in its “AS-IS, WHERE-IS” condition
as of the date hereof and, except as otherwise set forth in this Third
Amendment, Landlord shall have no obligation to construct tenant improvements
for the Existing Premises from and after the date of this Third Amendment or the
Third Amendment Reduced Premises during the Third Amendment Renewal Term.

 

b.     Landlord shall, using Landlord’s Building standard materials, finishes
and methods, and at Landlord’s sole cost and expense, cause the Third Amendment
Reduced Premises to be separately demised from the Third Amendment Surrender
Space in accordance with the space plan and pricing notes attached hereto as
Exhibit D which shall also include the installation of a demising wall
(“Demising Wall”) separating the Third Amendment Reduced Premises from the Third
Amendment Surrender Space (collectively, the “Third Amendment Reduced Premises
Demising Work”). Any improvements other than the Third Amendment Reduced
Premises Demising Work shall be subject to Landlord’s prior written approval
(which such approval shall not be unreasonably withheld, conditioned or
delayed), shall be at Tenant’s sole expense and, except as otherwise permitted
by Landlord, shall be constructed by Landlord. Tenant hereby grants Landlord and
its agents access to the Existing Premises (prior to the Third Amendment Renewal
Date) or the Third Amendment Reduced Premises (from and after the Third
Amendment Renewal Date) for the purpose of performing the Third Amendment
Reduced Premises Demising Work. Tenant hereby acknowledges that the Third
Amendment Reduced Premises Demising Work shall be performed while Tenant is in
occupancy of the Existing Premises, and Landlord's actions in connection with
the Third Amendment Reduced Premises Demising Work shall in no way constitute a
constructive eviction of Tenant or entitle Tenant to any abatement of rent.
Except to the extent caused by the gross negligence or willful misconduct of
Landlord, Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant's
business arising from the performance of the Third Amendment Reduced Premises
Demising Work, nor shall Tenant be entitled to any compensation or damages from
Landlord for any inconvenience or annoyance occasioned by such construction or
Landlord's actions in connection with such construction. Landlord shall use
commercially reasonable efforts to not unreasonably interfere with Tenant’s use
and enjoyment of the Existing Premises (prior to the Third Amendment Renewal
Date) or the Third Amendment Reduced Premises (from and after the Third
Amendment Renewal Date) during such construction.

 

4

--------------------------------------------------------------------------------

 

 

11.     Temporary Space.

 

a.     Commencing on the Third Amendment Renewal Date (the “Temporary Space
Commencement Date”) and continuing through and including February 28, 2018 (the
“Temporary Space Occupancy Period”), Tenant shall have the right to occupy those
certain existing classrooms located in the Third Amendment Surrender Space as
shown on Exhibit B attached hereto (the “Temporary Space”). Prior to entering
the Temporary Space, Tenant shall obtain (to the extend not previously provided
to Landlord) all insurance Tenant is required to obtain by the Lease and shall
provide certificates evidencing said insurance to Landlord. Tenant's occupancy
of the Temporary Space shall be subject to all of the terms and conditions of
the Lease except Tenant shall not be required to pay Basic Rent, Tenant’s pro
rata share of increases in Operating Expenses and Tenant’s pro rata share of
increases in Real Estate Taxes for the Temporary Space during the Temporary
Space Occupancy Period.

 

b.     Tenant hereby acknowledges that Tenant's occupancy of the Temporary Space
is on an "as is" basis and in its "as is, where-is" condition with all faults.
On or before February 28, 2018, Tenant shall surrender the Temporary Space to
Landlord in accordance with the terms of the Lease. If Tenant fails to so
surrender the Temporary Space to Landlord, in addition to all sums due for the
Third Amendment Reduced Premises, until such time as Tenant surrenders the
Temporary Space to Landlord, Tenant shall pay Basic Rent, Tenant’s pro rata
share of increases in Operating Expenses and Tenant’s pro rata share of
increases in Real Estate Taxes at the same rate per rentable square foot then in
effect for the Third Amendment Reduced Premises (which such amount shall not be
reduced by any abated rent, conditionally waived rent, free rent or similar
rental concessions, if any). In addition, Landlord shall have the right to
consider Tenant to be in hold over at the Temporary Space under the terms of the
Lease.     

 

12.     Notices. The notice address for Landlord in Section 26.01 of the Lease,
as amended, is hereby deleted and the following is substituted in lieu thereof:

 

“Landlord:                         PRIM 1801 Rockville Pike, LLC

c/o AEW Capital Management, LP

WTC – East, Two Seaport Lane

Boston, Massachusetts 02210-2021

Attention: David McGeehan, Vice President

 

With a Copy to:                 Avison Young – Washington, D.C., LLC

11921 Rockville Pike, Suite 200

Rockville, Maryland 20852

Attention: Asset Manager”

 

13.     Miscellaneous. Effective as of the date hereof, Paragraph 9 of the
Second Amendment is hereby deleted in their entireties and are of no further
force and effect.

 

14.     Brokers. Landlord and Tenant each represent and warrant to the other
party that it has not had any dealings or entered into any agreements with any
person, entity, realtor, broker, agent or finder in connection with the
negotiation of this Third Amendment other than Avison Young – Washington, D.C.,
LLC, representing Landlord (the “Broker”). Landlord shall pay a commission to
the Broker in accordance with the terms of a separate agreement between Landlord
and the Broker. Each party shall indemnify and hold harmless the other party
from and against any loss, claim, damage, expense (including costs of suit and
reasonable attorneys’ fees) or liability for any compensation, commission or
charges claimed by any other realtor, broker, agent or finder claiming to have
dealt with the indemnifying party in connection with this Third Amendment.

 

5

--------------------------------------------------------------------------------

 

 

15.     Reaffirmation of Terms. Except as modified herein, all of the terms,
covenants and provisions of the Lease are hereby confirmed and ratified and
shall remain unchanged and in full force and effect. If a conflict exists
between the terms and provisions of this Third Amendment and the terms and
provisions of the Lease, the terms and provisions of this Third Amendment shall
control to extent of such conflict or inconsistency.

 

16.     Representations. Tenant hereby represents and warrants to Landlord that
Tenant (i) is not in default beyond any applicable notice and cure period of any
of its obligations under the Lease and that such Lease is valid, binding and
enforceable in accordance with its terms, (ii) has full power and authority to
execute and perform this Third Amendment, and (iii) has taken all action
necessary to authorize the execution and performance of this Third Amendment.
Landlord hereby represents and warrants to Tenant that Landlord (i) is not in
default beyond any applicable notice and cure period of any of its obligations
under the Lease and that such Lease is valid, binding and enforceable in
accordance with its terms, (ii) has full power and authority to execute and
perform this Third Amendment, and (iii) has taken all action necessary to
authorize the execution and performance of this Third Amendment.

 

17.     Counterpart Copies; Electronic Signatures. This Third Amendment may be
executed in two or more counterpart copies, each of which shall be deemed to be
an original and all of which counterparts shall have the same force and effect
as if the parties hereto had executed a single copy of this Third Amendment. The
parties acknowledge and agree that notwithstanding any law or presumption to the
contrary, an electronic or telefaxed signature of either party, whether upon
this Third Amendment or any related document shall be deemed valid and binding
and admissible by either party against the other as if same were an original ink
signature.

 

18.     Execution and Delivery of Third Amendment. This Third Amendment shall
become binding upon Landlord and Tenant only when fully executed by both parties
and when Landlord has delivered this Third Amendment to Tenant in the manner set
forth in this Third Amendment.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment.

 

  LANDLORD:          
PRIM 1801 ROCKVILLE PIKE, LLC,
a Delaware limited liability company,
Manager
          By: /s/ Matthew Tracy     Name: Matthew Tracy     Its: Authorized
Signatory                     TENANT:          
LEARNING TREE INTERNATIONAL USA, INC.,
a Delaware corporation
                          By: /s/ Magnus Nylund             Its: Chief Operating
Officer  

 

  Date of Tenant’s Execution: 10/20/2017  

 

7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

THIRD AMENDMENT REDUCED PREMISES

[ex_98768img001.jpg]

 

Exh A-2-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

TEMPORARY SPACE

 

 

[ex_98768img002.jpg]

 

 

Exh B-2-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

VERIFICATION LETTER

 

 

 

LEARNING TREE INTERNATIONAL USA, INC., a Delaware corporation, ("Tenant") hereby
certifies that it has entered into a lease amendment with PRIM 1801 ROCKVILLE
PIKE, LLC., a Delaware limited liability company ("Landlord") and verifies the
following information as of the _____ day of ______________, 201_:

 

 

Number of Rentable Square Feet
in Reduced Premises:
             

Third Amendment Renewal Date:

             

Lease Termination Date:

             

Tenant's pro rata share:

             

Initial Basic Rent:

             

 Federal Tax I.D. No.:

     

 

 

Tenant acknowledges that it is in possession of the Third Amendment Reduced
Premises.

 

  TENANT:        
LEARNING TREE INTERNATIONAL USA, INC.,
a Delaware corporation
                    By:             Its:    

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Exh B-2-2

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED TO:

 

LANDLORD:

 

PRIM 1801 ROCKVILLE PIKE, LLC,

a Delaware limited liability company,
Manager

 

 

By: _______________________________

Name: ____________________________

Its: Authorized Signatory

 

Exh B-2-3

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

SPACE PLAN FOR THIRD AMENDMENT REDUCED PREMISES DEMISING WORK

 

[ex_98768img003.jpg]

 

Sch 3-1

--------------------------------------------------------------------------------

 

 

 

 

[ex_98768img004.jpg]

 

Sch 3-2

--------------------------------------------------------------------------------

 

 

 

[ex_98768img005.jpg]

 

Sch 3-3